

Exhibit 10.30







WESTROCK COMPANY
2016 DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS






§ 1


PURPOSE


The purpose of this Plan is to provide members of the Board who are not employed
by the Company an opportunity to elect to defer cash compensation and equity
compensation grants.


§ 2


DEFINITIONS


The following terms shall have the meanings set forth below for purposes of this
Plan:


Account: a Deferred Cash Account or a Stock Unit Account.


Administration Committee: a committee of management employees designated by the
Chief Executive Officer of the Company from time to time to serve as the body
charged with the administration of this Plan and at the discretion of the Chief
Executive Officer any other benefit plans established by the Company.


Benchmark Fund: a mutual fund or other collective investment arrangement the
shares or other interests in which are publicly traded on an established
securities exchange.


Beneficiary: in the case of any Participant who dies, the person or persons
named on the most recent Beneficiary Election Form filed and not revoked by the
Participant, in each case, in accordance with procedures established by the
Administration Committee or, if no such procedures have been established or the
Participant has not properly filed any Beneficiary Election Form or the
Beneficiary fails to survive the Participant, the Participant’s estate.


Beneficiary Designation Form: the form provided by the Administration Committee
for a Participant to use to designate his or her Beneficiary, which form may be
in any paper or electronic format approved by the Administration Committee.


Board: the Board of Directors of the Company.


Cash Deferral Election: an election made by an Eligible Director on a Cash
Deferral Election Form to defer the payment of his or her Eligible Cash
Compensation.


-1-

--------------------------------------------------------------------------------






Cash Deferral Election Form: the form provided by the Administration Committee
for an Eligible Director to make a Cash Deferral Election, which form may be in
any paper or electronic format approved by the Administration Committee.


Code: the Internal Revenue Code of 1986, as amended.


Common Stock: shares of Common Stock of the Company which are available for
issuance to Participants under the Company’s Incentive Stock Plan.


Company: WestRock Company and any successor to WestRock Company.


Compensation Committee: the Compensation Committee of the Board or any
subcommittee of such committee, or any other committee or subcommittee of the
Board, as determined by the Board from time to time.


Deferral Election Form: the Cash Deferral Election Form and the Stock Unit
Election Form or a combination of a Cash Deferral Election Form and a Stock Unit
Election Form, which form may be in any paper or electronic format approved by
the Administration Committee.


Deferred Cash Account: a bookkeeping account established for a Participant
representing Eligible Cash Compensation, the payment of which the Participant
has deferred under § 4 of this Plan.


Distribution Election Form: the form for a Participant to elect the form of
distribution for his or her Deferred Cash Account under §6.2(b), which form may
be in any paper or electronic format approved by the Administration Committee.


Distribution Election Change Form: the form for a Participant to elect under §
6.2(c) to change the distribution of his or her Deferred Cash Account, which
form may be in any paper or electronic format approved by the Administration
Committee.


Dividend Equivalent: the amount of any cash dividend or other cash distribution
paid by the Company, or the Fair Market Value of any dividend or other
distribution in the form of property other than Common Stock distributed by the
Company, on a number of shares of Common Stock equal to the number of Stock
Units credited, as of the applicable record date, to an Eligible Director’s
Stock Unit Account.


Eligible Cash Compensation: with respect to any Eligible Director, 100% of the
Eligible Director’s total cash compensation from the Company for service on the
Board and on any committee of the Board otherwise payable for a calendar year
but for a Cash Deferral Election.


Eligible Director: any member of the Board who is not employed by the Company or
any of its subsidiaries or affiliates while a member of the Board.




-2-

--------------------------------------------------------------------------------




Eligible Stock Compensation: with respect to any Eligible Director, 100% of the
number of shares of Common Stock which would have been granted to the Eligible
Director under the Incentive Stock Plan for service on the Board and on any
committee of the Board for any Plan Year but for a Stock Unit Election or, if
applicable, 100% of the number of Stock Units which would have been granted to
the Eligible Director under the Incentive Stock Plan for service on the Board
and on any committee of the Board for any Plan Year but for a Stock Unit
Election.


Fair Market Value: with respect to Common Stock, the mean of the high and low
prices at which the Common Stock is traded on the New York Stock Exchange during
normal business hours on any designated date or, if no Common Stock is traded on
such designated date, the mean of the high and low prices at which the Common
Stock is traded on the New York Stock Exchange during normal business hours on
the last trading day before such designated date.


Incentive Stock Plan: the Company’s Amended and Restated 2004 Incentive Stock
Plan, as amended, and any successor to such plan or any other plan selected by
the Administration Committee which has been assumed by or adopted by the Company
and under which grants of Common Stock or Stock Units may be made to Eligible
Directors.


MWV Plan: the MeadWestvaco Corporation Compensation Plan for Non-Employee
Directors.


New Eligible Director: an individual who is an Eligible Director and who
previously had not been eligible to defer compensation under this Plan or
another any other nonqualified “account balance plan” described in either Treas.
Reg. § 1.409A-1(c)(2)(i)(A) or (B) that is maintained by the Company or any
entity that would be required to be combined with the Company as a single
employer under § 414(b) or (c) of the Code.


Participant: an Eligible Director who has elected to defer Eligible Cash
Compensation or Eligible Stock Compensation under this Plan and who still has a
balance credited to his or her Account.


Plan: this WestRock Company 2016 Deferred Compensation Plan for Non-Employee
Directors as set forth in this plan document and as amended from time to time.


Plan Year: the calendar year, starting with calendar year 2016.


Stock Unit: an accounting unit representing one hypothetical share of Common
Stock or a fraction of such a unit which represents a fraction of a share of
Common Stock.


Stock Unit Account: a bookkeeping account established for a Participant
representing the Stock Units which were substituted for his or her Eligible
Stock Compensation pursuant to a Stock Unit Election under § 4 of this Plan.


Stock Unit Election: an election to substitute one Stock Unit for each share of
Common Stock which would have been included in a Participant’s Eligible Stock
Compensation for service on the Board and on any committee of the Board for any
Plan Year but for such Stock Unit


-3-

--------------------------------------------------------------------------------




Election or, if applicable, an election to substitute one Stock Unit credit to
his or her Stock Unit Account for each Stock Unit which would have been included
in his or her Eligible Stock Compensation for service on the Board and on any
committee of the Board for any Plan Year but for such Stock Unit Election.


Stock Unit Election Form: the form provided by the Administration Committee for
a Participant to make a Stock Unit Election, which form may be in any paper or
electronic format approved by the Administration Committee.


Termination of Board Membership: with respect to any Participant, the date of
the Participant’s separation from service (within the meaning of §
409A(a)(2)(A)(i) of the Code) as a member of the Board, as determined by the
Company in accordance with Treas. Reg. § 1.409A-1(h)(1).


§ 3


GENERAL


§ 3.1    Administration. Except as specifically provided in this § 3.1, the
Administration Committee shall be responsible for administering this Plan in all
respects, including the operation of this Plan, preparing, distributing,
collecting and administering Deferral Election Forms, and interpreting this Plan
and all associated documentation. The Administration Committee may delegate any
or all of its respective responsibilities to one or more of its members or to
appropriate officers or employees of the Company or to any third party service
provider, in which event the Administration Committee shall have the power to
direct the Company to pay the third party service provider’s fees. Provided,
however, if and to the extent necessary to ensure the exemption of transactions
pursuant to this Plan from Section 16 of the Securities Exchange Act of 1934, as
amended, the Board or the Compensation Committee shall be responsible for such
administration.


§ 3.2    Unfunded Plan. This Plan is intended to be an unfunded plan which
provides deferred compensation to or on behalf of Participants which is payable
solely from the general assets of the Company. Participants are, and shall at
all times be, no more than general and unsecured creditors of the Company with
respect to the payment of their Account balances.


§ 3.3    Non-Transferability. None of the rights or interests of Participants
under this Plan shall be transferable or otherwise assignable, and any attempt
to transfer or otherwise assign such rights or interests shall automatically be
null and void ab initio.








§ 4




-4-

--------------------------------------------------------------------------------




DEFERRAL ELECTIONS AND DISTRIBUTION ELECTIONS

§ 4.1    General. Each Eligible Director in accordance with this § 4 shall be
provided the opportunity to elect on a Deferral Election Form to defer for each
Plan Year 100% of his or her Eligible Cash Compensation and to substitute Stock
Units or Stock Unit credits for 100% of his or her Eligible Stock Compensation
and, when an Eligible Director first makes a deferral election under this § 4,
he or she also shall make an election in accordance with § 6 with respect to the
distribution of his or her related Deferred Cash Account.


§ 4.2    Deferral Election Forms. Deferral Election Forms shall be filed and
revoked in such manner as the Administration Committee shall from time to time
determine consistent with the provisions of this § 4.


§ 4.3    Deadline for Filing Deferral Election Forms.


(a) First Year of Eligibility. An individual who first becomes a New Eligible
Director during any Plan Year and who wants to make an election for such Plan
Year needs to file a Deferral Election Form within 30 days after first becoming
a New Eligible Director and any such election shall be irrevocable when filed
for the remainder of the Plan Year; provided, that the related election shall
apply only to Eligible Cash Compensation or Eligible Stock Compensation for
services performed in the Plan Year after the Deferral Election Form is filed.
An election made under this § 4.3(a) for a part of a Plan Year may after the end
of such Plan Year become a continuing election under § 4.4(b).


(b) After First Year of Eligibility. An Eligible Director who wants to make an
election for any Plan Year (other than a Plan Year described in § 4.3(a)) needs
to file such a Deferral Election Form by the deadline established by the
Administration Committee, which deadline shall be no later than the December 31
of the Plan Year which comes immediately before the Plan Year for which the
election will apply. An election made for a Plan Year under this § 4.3(b) shall
be irrevocable after the start of such Plan Year, and such an election may after
the end of such Plan Year become a continuing election under § 4.4(b).


§ 4.4    Deferral Election Revocations.


(a)    General. A deferral election made under § 4.3 can continue under § 4.4(b)
without any action by a Participant or an election under § 4.3 can be revoked by
a Participant in accordance with an election under §4.4(b) and thereafter an
election revocation made in accordance with § 4.4(b) can be revoked by a
Participant in accordance with an election made under § 4.4(c).


(b)    Election made under § 4.3. A Participant’s deferral election made under §
4.3 shall be irrevocable for the Plan Year for which the election is made and
automatically shall continue to be irrevocable for each subsequent Plan Year
unless


-5-

--------------------------------------------------------------------------------




the Participant before the beginning of a subsequent Plan Year files a Deferral
Election Form to revoke such election for such subsequent Plan Year.


(c)    Election Revoked Under § 4.4(a). If a Participant revokes an election for
a Plan Year under § 4.4(b), the revocation shall be irrevocable for such Plan
Year and automatically shall continue to be irrevocable for each subsequent Plan
Year unless the Participant timely files a new election pursuant to § 4.3(b)
with respect to such subsequent Plan Year.


§ 5


PARTICIPANT ACCOUNTS



§ 5.1 General. The Administration Committee shall cause the Company to establish
and maintain a Deferred Cash Account for each Participant who pursuant to § 4 of
this Plan makes a Cash Deferral Election and a Stock Unit Account for each
Participant who makes a Stock Unit Election.


§ 5.2 Deferred Cash Accounts.


(a) Cash Credits. If a Participant has a Cash Deferral Election in effect, his
or her Deferral Cash Account shall be credited from time to time with the cash
compensation he or she elected to defer under § 4, and such credits shall be
made as of the day on which such cash compensation would otherwise have been
paid to him or her.


(b) Deemed Earnings and Losses. The Administration Committee shall from time to
time select one, or more than one, Benchmark Fund based upon such criteria as it
may from time to time determine and shall establish procedures to permit
Participants to elect that credits or debits be made to their Deferred Cash
Account which track the investment performance of the Benchmark Fund or funds
which the Participant has elected to be used for this purpose. A Benchmark Fund
may be a money market fund.


(c) Adjustment. The Administration Committee shall cause the balance in a
Participant’s’ Deferred Cash Account to be adjusted up or down, at such
intervals as it may from time to time determine, to reflect the investment
performance of the Benchmark Fund or funds which the Participant elected that
the balance credited to his or her Deferred Cash Account track; provided, that
no Deferred Cash Account may at any time have a balance less than zero.


(d) Reports. The Administration Committee shall provide, or cause to be
provided, to each Participant at regular intervals, but at least annually, a
statement of his or her Deferred Cash Account balance and the credits or debits
made to such account since the date of the last such statement.




-6-

--------------------------------------------------------------------------------




(e) Vesting. The rights of each Participant in respect of the balance credited
to his or her Deferred Cash Account shall (subject to § 5.2(b) and § 5.2(c)) be
vested at all times.



§ 5.3 Stock Unit Accounts.


(a) Stock Unit Credits. If a Participant has a Stock Unit Election in effect on
the date that a grant of Common Stock would have been made to such Participant
under the Incentive Stock Plan but for a Stock Unit Election or a Stock Unit
grant would have been made but for a Stock Unit Election, a Stock Unit shall be
credited as of such date to his or her Stock Unit Account for each share of
Common Stock or each Stock Unit which would have been subject to such grant
under the Incentive Stock Plan.


(b) Dividend Equivalents and Other Adjustments. The balance in a Participant’s
Stock Unit Account shall be credited with additional Stock Units on each payment
date for any dividend or other distribution made with respect to the Common
Stock with a record date that occurs on or before the date that the balance in
such account is distributed pursuant to § 6. The number of Stock Units so
credited shall equal the amount of the applicable Dividend Equivalent, divided
by the Fair Market Value of a share of Common Stock as of the applicable payment
date for the related dividend or distribution. Furthermore, the number of Stock
Units credited to a Participant’s Deferred Stock Account shall be adjusted by
the Administration Committee as deemed appropriate to reflect any dividends paid
in Common Stock and any changes in the Company’s capital structure and to
reflect any corporate transactions which result in adjustments to the Company’s
Common Stock.


(c) Valuation. The value assigned to a Participant’s Stock Unit Account as of
any date shall be the same as the Fair Market Value of the number of shares of
Common Stock which corresponds to the number of Stock Units credited to such
Account.


(d) Vesting of Stock Units. The rights of each Participant in respect of the
Stock Units credited to his or her Stock Unit Account shall (subject to §
5.3(b)) vest in accordance with the vesting schedule for the related Common
Stock or Stock Unit grants under the Incentive Stock Plan.


§ 6

DISTRIBUTION OF ACCOUNT BALANCES


§ 6.1 General Rule. A Participant’s Account shall be distributed pursuant to
this § 6 to the Participant or, if the Participant dies before the distribution
has been completed, to his or her Beneficiary.


§ 6.2 Deferred Cash Accounts.




-7-

--------------------------------------------------------------------------------




(a) General Rule. One hundred percent (100%) of a Participant’s Deferred Cash
Account shall be distributed in accordance with the form elected under § 6.2(b)
on the Distribution Election Form filed with the Administration Committee when
the Participant first files a Cash Deferral Election under § 4 with the
Administration Committee, and such distribution election shall (except as
provided in § 6.2(c)) be irrevocable on the date the Distribution Election Form
is filed with the Administration Committee. Finally, if a Participant fails to
make a timely election under this § 6.2(a), he or she shall be deemed to have
elected a lump sum under § 6.2(b)(1).


(b) Distribution Alternatives.


(1) Lump sum. A lump sum in cash which (subject to § 6.2(c)) shall be paid
within 90 days after the end of the calendar quarter in which the Participant’s
Termination of Board Membership occurs, the exact date to be determined by the
Administrative Committee acting in its discretion.


(2) Quarterly Installments. Quarterly installment payments payable in cash over
a fixed period of two (2), three (3), four (4), five (5), six (6), seven (7),
eight (8), nine (9) or ten (10) years, whichever the Participant elects on his
or her Distribution Election Form. The quarterly payments shall be determined in
accordance with a formula approved by the Administration Committee which shall
be intended to make the installments to the extent practicable level
installments, and the installments shall (subject to § 6.2(c)) be paid on the
first day of each calendar quarter following the date of the Participant’s
Termination of Board Membership.


(c) Change Distribution Election. A Participant may make a change to the form of
payment elected under § 6.2(b) for the distribution of one hundred percent
(100%) of his or her Deferred Cash Account after such election otherwise has
become irrevocable under § 6.2(a) if, and only if,


(1) he or she files a Distribution Election Change Form with the Administration
Committee which becomes irrevocable under this § 6.2(c) at least twelve (12)
full months before the date on which the distribution of his or her Deferred
Cash Account would have been made or would have begun but for such election
change, and


(2) the distribution of his or her Deferred Cash Account to the Participant is
delayed until at least five (5) years after the date on which the distribution
of his or her Deferred Cash Account would have been made or would have begun but
for such election change.


A Distribution Election Change Form shall become irrevocable on the date the
form is filed with the Administration Committee; provided, however, any such
election automatically shall be null and void ab initio if the election in
retrospect fails to satisfy the requirement set forth in §6.2(c)(1). The
Administration Committee shall have the right to limit the number election
changes which a Participant may make under this § 6.2(c) to one election change.
Finally,


-8-

--------------------------------------------------------------------------------




the rules in this § 6.2(c) shall be interpreted by the Administration Committee
to comply with the election change rules under § 409A of the Code.


§ 6.3 Stock Unit Accounts. The balance credited to each Participant’s Stock Unit
Account as of the date of the Participant’s Termination of Board Membership
shall be paid or distributed within 90 days after the end of the calendar
quarter in which the Participant’s Termination of Board Membership occurs, the
exact date to be determined by the Administrative Committee acting in its
discretion. The Participant’s Stock Unit Account shall be paid through one
issuance of Common Stock under the Incentive Stock Plan and one lump sum payment
in cash in lieu of a fractional share of Common Stock based on the then Fair
Market Value of a share of Common Stock.


§ 6.4 Death. If a Participant dies before his or her Account has been paid in
full to the Participant, the balance then credited to the Participant’s Account
shall be paid in full to his or her Beneficiary in a lump sum within 90 days
after the date of the Participant’s death, the exact date to be determined by
the Administration Committee acting in its discretion. The Participant’s
Deferred Cash Account shall be paid in cash and his or her Stock Unit Account
shall be paid in accordance with § 6.3.



§ 7


MISCELLANEOUS


7.1 MWV Plan. This Plan replaces the MWV Plan effective January 1, 2016, but the
MWV Plan shall remain in effect with respect to all deferrals made pursuant to
the terms of the MWV Plan and any related elections for periods before January
1, 2016 and all such deferrals shall be distributed pursuant to the terms of the
MWV Plan and any related distribution elections.


7.2 Shareholder Rights. A Participant shall not have any rights as a shareholder
of the Company as a result of his or her participation in this Plan until such
time as shares of Common Stock are actually transferred to the Participant in
accordance with § 6.


7.3 Contract for Service as a Board Member. Participation in this Plan shall not
confer on any Participant any right to remain a member of the Board.


7.4 Applicable Law. This Plan shall be construed under the laws of the State of
Georgia.


7.5 Construction. All references to sections (§) are to sections (§) of this
Plan unless otherwise indicated, and each term defined in § 2 shall (unless
otherwise expressly stated) have the meaning set forth opposite such term and,
for purposes of these definitions and this Plan generally, the singular shall
include the plural and the plural shall include the singular.




-9-

--------------------------------------------------------------------------------




7.6 § 409A. If a Participant at the time of his or her Termination of Board
Membership is a “specified employee” within the meaning of § 409A, the
Administration Committee shall delay the distributions called for under § 6
until the first day of the seventh month that begins after the Participant’s
Termination of Board Membership.


§ 8


AMENDMENT AND TERMINATION


The Company may amend or terminate this Plan at any time; provided, that unless
necessary to comply with an applicable law (including the requirements of § 409A
of the Code), no such amendment or termination may reduce the balance of any
Participant’s Accounts or change the timing of distributions from any Account
unless (a) the Company determines that such change would not cause a violation
of the requirements of § 409A of the Code and (b) the affected Participant or
Beneficiary, as applicable, consents to the change.


Any amendment to this Plan may be adopted by resolution of the Board. In
addition, the Chairman of the Board or the Chief Executive Officer of the
Company may adopt any amendment in writing which (i) may be necessary or
desirable to improve the administration of this Plan, so long as such amendment
does not materially affect the substance of this Plan or the level of benefits
this Plan provides, or (ii) may be required to comply with any applicable
federal or state law (including any tax law that might result in any adverse tax
consequences to any Participant or Beneficiary, or to the Company or any of its
subsidiaries or affiliates).


WestRock Company




By:    /s/ John Stakel                


Title:    SVP and Treasurer                


Date:    January 15, 2016                




-10-